IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


LEROY STALLWORTH,                        : No. 46 MAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
JOHN KERESTES,                           :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.